Citation Nr: 0508193	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 until 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In May 2002 the RO found that the appellant 
had not submitted evidence sufficient to warrant an 
evaluation in excess of 30 percent disabling for post-
traumatic stress disorder (PTSD).  

In May 2003, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  The veteran was scheduled to report for a 
hearing in January 2005 and failed to appear.  See Letter to 
the Veteran dated in December 2004; 38 C.F.R. § 20.702(d) 
(2004).  Accordingly, the Board will proceed without further 
delay.


REMAND

The veteran submitted a "Physician's Certification for 
Section 223 of Social Security Act as it Defines Disability" 
(hereinafter "Physician's Certification") from November 
2001, which shows that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA).  However, the SSA's actual decision, and the medical 
reports supporting the decision, are not currently contained 
in the claims file.  On remand, the RO should attempt to 
obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

The most recent examination report of record that contains 
findings pertaining to the veteran's service-connected PTSD 
is over three years old.  See VA examination report, dated in 
March 2002.  He has also recently argued that he is 
unemployable due to his PTSD.  VA's fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
PTSD examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. ºº 3.158 and 3.655 
(2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should request that the Social 
Security Administration provide copies of 
any decision rendered by that agency on 
the appellant's claim for disability 
benefits, as well as the medical records 
relied in arriving at that decision.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected PTSD, 
and its impact on his ability to obtain 
and maintain employment.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score (GAF).  The GAF should 
be based solely on the veteran's PTSD 
without consideration to other 
disabilities which may be present and the 
examiner should indicate what the score 
represents.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




